Citation Nr: 0729350	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  03-12 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel








INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953, and from January 1956 to January 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefits 
currently sought on appeal.  A Motion to Advance on the 
Docket was filed in July, 2007, and granted in August, 2007.  

A review of the record reveals that service connection for 
bilateral hearing loss was originally denied by an April 1958 
rating decision.  The RO determined that no new and material 
evidence had been submitted and declined to reopen the claim.

The veteran did not apply for service connection for hearing 
loss in 1958 and the notice sent to the veteran of the April 
1958 rating decision refers only to a denial of service 
connection for a back injury.  It does not refer to a denial 
of service connection for hearing loss.  Thus, the Board 
shall afford this appeal a de novo review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served on active duty during the Korean Conflict 
and in peacetime.  He was assigned to a tank battalion and 
has indicated that he was a tank driver.  He has stated that 
he was subjected to loud noises during the operation of the 
tank, and that he was not provided with ear protection.

The Board is required to seek a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of a current disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the current disability 
may be associated with the in-service event, injury or 
disease.  38 C.F.R. § 3.159(c)(4) (2006).  

The veteran's service medical records include an April 1952 
entry noting right ear hearing impairment.  There were normal 
hearing levels upon his separation in November 1953.  The 
same is true on his re-enlistment examination conducted in 
December 1955.  A January 1958 separation examination and 
medical evaluation board report, include an audiogram 
reflecting a bilateral hearing loss.  The medical evaluation 
board report adds that the hearing loss pre-existed service 
and was not aggravated therein.  A March 2001 VA examination 
revealed "profound hearing loss."  The Board finds that a 
medical opinion should be sought to determine the etiology of 
the veteran's bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claim must be referred 
for a VA medical opinion to ascertain the 
etiology of the veteran's bilateral 
hearing loss.  The claims folder should be 
made available to the examiner for review 
prior to rendering an opinion.  A 
rationale based on the evidence should be 
provided for any proffered opinion.

Specifically, the examiner should provide 
an opinion as to whether a bilateral 
hearing loss clearly pre-existed service 
or had its onset in service.  If clearly 
pre-existing service, the examiner should 
indicate whether or not there was an 
increase in severity of the hearing loss 
in service.  It is important that the 
examiner reconcile any opinion with the 
evidence in the claims folder.  Attention 
is invited to the veteran's service 
medical records, to include the November 
1953 separation examination from his first 
period of service, the December 1955 
induction examination from his second 
period of service, and his January 1958 
separation examination and medical board 
proceeding documentation, noting deafness 
due to nerve degeneration. 

2.   Readjudicate the veteran's service 
connection claim for bilateral hearing 
loss, taking into account any newly-
obtained VA etiology opinion.  All 
applicable laws and regulations should be 
considered. If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



